      8:20-mj-00455-SMB Doc # 16 Filed: 10/20/20 Page 1 of 1 - Page ID # 23




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:20MJ455

       vs.
                                                                       ORDER
VICTOR AVITIA ESPARZA,

                      Defendant.


       THIS MATTER is before the court on the motion of Toni M. Leija-Wilson to withdraw
as counsel for the defendant, Victor Avitia Esparza (Filing No. 15). Chinedu Igbokwe has filed
an entry of appearance as retained counsel for Victor Avitia Esparza. Therefore, Toni M. Leija-
Wilson’s motion to withdraw (Filing No. 15) will be granted.
       Toni M. Leija-Wilson shall forthwith provide Chinedu Igbokwe any discovery materials
provided to the defendant by the government and any such other materials obtained by Toni M.
Leija-Wilson which are material to Victor Avitia Esparza’s defense.
       The clerk shall provide a copy of this order to Chinedu Igbokwe.
       IT IS SO ORDERED.
       Dated this 20th day of October, 2020.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
